Title: Robert Smith to Francis James Jackson, 19 October 1809 (Abstract)
From: Smith, Robert
To: Jackson, James


19 October 1809, Department of State. Answers Jackson’s letter of 11 Oct. by explaining the purpose for requesting that communications be in written form. Jackson’s interpretation of the request has “converted an intimation of the expediency [of written exchanges] into a general prohibition of all verbal communications whatever.” The point was to avoid misunderstandings. Requests Jackson to demonstrate that his government had “strong and solid reasons” for disavowing the Erskine agreement. Sets forth the American view of that agreement and explains the hopes entertained in Washington of a clarification—“a proper explanation”—of the British king’s negative reaction. If Canning’s letter to Erskine of 23 Jan. 1809 contained the only conditions acceptable to Great Britain and that point had been made clear to the Americans at the time, no agreement would have been reached. Now Great Britain insists that any future pact must limit American trade with the colonies of Britain’s enemies and allow the Royal Navy to enforce the acts of Congress. The latter condition touches “one of those vital principles of sovereignty, which no nation ought to have been expected to impair.” Discusses reparations in the Chesapeake affair, the British orders in council, and the interdicted trade with Holland. Concludes that “you are not authorised to tender explanations for the disavowal, or to propose any new arrangement, nor to conclude any agreement, but solely to receive and discuss propositions [for resuming trade with U.S., while bound to hold out for the two unacceptable conditions], both inadmissible, one, altogether irrelevant to the subject; and the other requiring nothing less than a surrender of an inalienable function of the national sovereignty.”
